Citation Nr: 1745169	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for seventh cranial nerve deficit with left lid lag.

2.  Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.

3.  Entitlement to an effective date earlier than June 12, 2015, for the award of service connection for an acoustic neuroma affecting the left fifth cranial nerve.  

4.  Entitlement to an effective date earlier than August 22, 2016, for the grant of service connection for conjunctival hyperemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M. L. R.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2008 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  The Veteran submitted additional medical evidence at the hearing with a waiver of initial RO review of the evidence.

The issues of entitlement to an initial rating in excess of 20 percent for seventh cranial nerve deficit with left lid lag and entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for status post facial nerve dysfunction, which encompassed a claim for an acoustic neuroma affecting the left fifth cranial nerve, was received within the one-year period following his September 1, 2007 separation from service.

2.  Entitlement to service connection for an acoustic neuroma affecting the left fifth cranial nerve arose prior to the date VA received the Veteran's initial service connection claim for status post facial nerve dysfunction.


CONCLUSION OF LAW

The criteria for an effective date of September 2, 2007 (the day following the date of service separation), for the award of service connection for status post facial nerve dysfunction, have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.114(a), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran argues that he is entitled to an effective date earlier than June 12, 2015, for the award of service connection for an acoustic neuroma affecting the left fifth cranial nerve. 

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2016). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought. 

The above reference to "the date entitlement arose" is not defined in the current statute or regulation.  The term has generally been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In this case, on September 13, 2007, the RO received the Veteran's Application for Compensation or Pension, indicating that he was seeking service connection for several disorders, to include a claim of entitlement to service connection for status post facial nerve dysfunction.  The service treatment records associated with the claims file included a June 1998 surgical report which showed that the Veteran underwent a left acoustic neuroma resection and that he suffered from residual cranial nerve V and VII deficits ipsilaterally.

In a December 2008 rating decision, the RO granted service connection for seventh cranial nerve deficit.  

On June 12, 2005, the Veteran stated that he was diagnosed with a re-occurring brain tumor for which he was receiving medical treatment.  In an October 2015 VA examination report, the VA examiner determined that the acoustic neuroma that was incurred in service had reoccurred and that the cranial nerves affected by the condition included cranial nerve V.  Thereafter, in an October 2015 rating decision, the RO granted service connection for acoustic neuroma affecting fifth cranial nerve and assigned a 10 percent evaluation, effective June 12, 2015, which the RO stated was the Veteran's original date of claim. 

The Board disagrees that June 12, 2015 was the Veteran's original date of claim. The Veteran's September 13, 2007, statement specifically sought service connection for status post facial nerve dysfunction. Moreover, it is clear from the medical evidence of record that the Veteran suffered from residual fifth cranial nerve deficit from the surgery conducted in June 1998.  Thus, the proper date of claim as to this issue is September 2, 2007, the day following the date of the Veteran's discharge from service as the Veteran's original claim was received on September 13, 2007.  See 38 C.F.R. § 3.400.

The Veteran's entitlement to service connection for acoustic neuroma affecting the left fifth cranial nerve was met as of the date his claim was received, as the acoustic neuroma necessitating surgery predated this claim.  


ORDER

An effective date of September 2, 2007, for service connection for acoustic neuroma affecting the left fifth cranial nerve is granted.


REMAND

At May 2017 Board hearing, the Veteran testified to symptoms that indicate a worsening of his seventh cranial nerve deficit with left lid lag and his bilateral hearing loss disabilities.  He was last afforded a VA examination of his cranial nerves in October 2015 and a VA audiological examination in August 2016.  Accordingly, in order to accurately assess the severity of the Veteran's disabilities he should be afforded new and contemporaneous VA examinations.

The Board also notes that in a January 2017 rating decision, the RO granted service connection for conjunctival hyperemia, effective from August 22, 2016.  In a May 2017 statement, the Veteran expressed disagreement with the assigned effective date for the grant of service connection for conjunctival hyperemia.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected seventh cranial nerve deficit with left lid lag.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

All objective and subjective symptoms should be reported in detail.

2.  Afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  The claims file should be made available for review, and the examination reports should reflect that such review occurred.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to ascertain the severity of the Veteran's service-connected bilateral hearing loss on his daily functioning. 

All objective and subjective symptoms should be reported in detail.

3.  Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If any benefit sought on appeal is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the supplemental statement of the case before the claim is returned to the Board. 

4.  Pursuant to the May 2017 notice of disagreement with the January 2017 rating decision grant of an effective date of August 22, 2016 for service connection for conjunctival hyperemia, the AOJ should issue an SOC as to the issue of entitlement to an effective date earlier than August 22, 2016 for service connection for conjunctival hyperemia.  The issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


